Citation Nr: 0523998	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  96-05 244A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO denied the veteran's claim to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  

By decision issued in May 1999, the Board found that the 
veteran's claim was not the subject of a prior final 
decision, re-characterized the issue on appeal as stated on 
the title page, and remanded the claim for additional 
development.  Subsequently, in a decision issued in May 2002, 
the Board denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In an Order issued in April 2003, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's May 2002 decision and remanded the claim to the 
Board for appropriate action consistent with the matters 
raised in the Joint Motion for Remand.  In October 2003, the 
Board remanded the claim to the RO for further development.

On another matter, in a June 2004 correspondence, the veteran 
made reference to a misdiagnosis resulting in two VA 
surgeries, the second one of which was performed to correct 
for the first.  If the veteran wishes to file a claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of VA medical or surgical treatment, 
he should so notify the RO, which should take appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  





REMAND

In the October 2003 remand, the Board requested, in relevant 
part, that the RO obtain records from several VA facilities, 
namely the Long Beach, Coatesville, and Wilmington Medical 
Centers (VAMCs).

After a review of the record, the Board observes that all of 
the above actions have not been accomplished.  

The record contains treatment reports from the Portland VAMC, 
including records from Dr. Smith, and a response from the 
Long Beach VAMC stating that no medical records for the 
veteran were found at that facility.

The record also contains a December 2004 correspondence from 
the Coatesville VAMC stating that they do not have any 
electronic or paper records for the veteran.  It further 
states that they are checking the archives because the 
request is for information from the 1970s, and that this will 
take several days.  The record, however, contains no further 
correspondence indicating whether or not any records were 
found in the archives.

Lastly, in an April 2005 supplemental statement of the case, 
the RO noted that a September 2004 response from the 
Wilmington VAMC stated that there are no records for the 
veteran at that facility.  The record, however, does not 
contain any such response from this VAMC.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In light of the foregoing, the appeal must be 
remanded for compliance with the October 2003 Board remand.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Coatesville 
VAMC and request the veteran's complete 
treatment records for the period from 
January 1, 1970, to January 1, 1973.  

The RO should also contact the Wilmington 
VAMC and request the veteran's complete 
treatment records for the period from 
January 1, 1972, to January 1, 1973; or 
associate with the claims file the 
negative response from the above VAMC as 
noted in the April 2005 supplemental 
statement of the case.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include post-
traumatic stress disorder.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




